DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  The certified copies of Japanese patent application number 2016-192249, filed on September 30, 2016, and Japanese patent application number 2017-061131, filed on March 28, 2017, have been received and made of record.

Information Disclosure Statement
The information disclosure statement (lDS) submitted on 11/08/2021, 03/31/2022, and 11/28/2022 are in compliance with the provisions of 37 CFR 1.97 and has been considered by the Examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:  “first photoelectric conversion unit”, “second photoelectric conversion unit”, “first accumulating unit”, “second accumulating unit”, and “connecting unit” in claims 1-4 and 14-16.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections
Claims 8-9 are objected to because of the following informalities:  
Claim 8 includes improper punctuation at the end of line 5, specifically, the end of line 5 includes a period instead of a semicolon.
Claim 9 includes improper punctuation at the end of line 5, specifically, the end of line 5 includes a period instead of a semicolon.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “substantially equal” in claim 14 is a relative term which renders the claim indefinite. The term “substantially equal” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Specifically, it is unclear what wavelengths and/or ranges of would be considered to be substantially equal to one another.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13 and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Morimoto (US Pub. 2014/0232912), in view of Lauxtermann et al. (US Patent 6,452,153).
In regard to claim 1, note Morimoto discloses an image sensor comprising a filter that transmits and adjusts wavelengths of light, the filter including a first filter region and a second filter region (paragraphs 0039, 0062-0065, 0074-0080, figure 2: 20, 21, figures 7b-7c: 20, “U”, and figures 10b-10c: “U”; the wavelength selection circuit 21 controls the voltages applied to the unit cells in order to vary the wavelength of light that is transmitted by each unit cell “U”;  additionally, each unit cell “U” is considered to be correspond to a claimed “region”, and as illustrated in figures 7b and 10b, each unit cell region is considered to include each of the pixels within a column/row of the pixel array, and in figures 7c and 10c, each unit cell region is considered to include a single pixel within the pixel array regions can be selectively set to a common color as disclosed in paragraph 0065), a first photoelectric conversion unit that converts light transmitted through the first filter region to an electric charge (paragraphs 0035, 0044-0046, and figures 2-3: 12, “P”, 111A; the pixel array includes a plurality of pixels, each having a photodiode 111A that converts the light passed through the filter 20, and wherein, for example, a first unit cell U1 is considered to transmit the light to a first pixel), a second photoelectric conversion unit that converts light transmitted through the second filter region to an electric charge (paragraphs 0035, 0044-0046, and figures 2-3: 12, “P”, 111A; the pixel array includes a plurality of pixels, each having a photodiode 111A that converts the light passed through the filter 20, and wherein, for example, a second unit cell U2 or U3 is considered to transmit the light to a second pixel), a first accumulating unit that accumulates the electric charge generated by the first photoelectric conversion unit (paragraphs 0044-0046, and figure 3: FD; each pixel includes a floating diffusion), a second accumulating unit that accumulates the electric charge generated by the second photoelectric conversion unit (paragraphs 0044-0046, and figure 3: FD; each pixel includes a floating diffusion).
Therefore, it can be seen that the primary reference fails to explicitly disclose the use of a connecting unit that connects the first accumulating unit and the second accumulating unit.
In analogous art, Lauxtermann discloses the use of an image sensor that includes a connecting unit that connects the first accumulating unit and the second accumulating unit (column 3, lines 30-60, and figures 2-3: 6, 7; the transistors 6 connect between the floating diffusion 7 of adjacent pixels).  Lauxtermann teaches that the use of a connecting unit that connects the first accumulating unit and the second accumulating unit is preferred in order to increase the light sensitivity of the imaging device (column 4, lines 20-47).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the primary reference to include a connecting unit that connects the first accumulating unit and the second accumulating unit, in order to increase the light sensitivity of the imaging device, as suggested by Lauxtermann.
In regard to claim 2, note Morimoto discloses that the first filter region and the second filter region are adjacent to each other in a column direction of the image sensor (paragraphs 0064, 0077, and figure 10b: U1 & U2; when the regions U1 & U2 are formed over rows, they are considered to be adjacent in the column direction, i.e., Y direction).
In regard to claim 3, note Morimoto discloses that the first filter region and the second filter region are adjacent to each other in a row direction of the image sensor (paragraphs 0064, 0077, and figure 10b: U1 & U2; when the regions U1 & U2 are formed over adjacent, they are considered to be adjacent in the row direction, i.e., X direction).
In regard to claim 4, note Morimoto discloses the first photoelectric conversion unit includes a plurality of first photodiodes and the electric charge generated by the plurality of the first photodiodes is transmitted to the first accumulating unit (paragraphs 0035, 0039, 0044-0046, 0059-0065, 0074-0080, figures 2-3: “P”, 111A, FD, and figure 7b: U1; the plurality of pixels that correspond to the unit cell U1 are considered to be correspond to the claimed first photoelectric conversion unit, wherein this photoelectric conversion unit is considered to include the plurality of photodiodes 111A of each of the corresponding pixels, with the accumulated charges being transmitted to the respective floating diffusions FD), and the second photoelectric conversion unit includes a plurality of second photodiodes and the electric charge generated by the plurality of the second photodiodes is transmitted to the second accumulating unit (paragraphs 0035, 0039, 0044-0046, 0059-0065, 0074-0080, figures 2-3: “P”, 111A, FD, and figure 7b: U2; the plurality of pixels that correspond to the unit cell U2 are considered to be correspond to the claimed second photoelectric conversion unit, wherein this photoelectric conversion unit is considered to include the plurality of photodiodes 111A of each of the corresponding pixels, with the accumulated charges being transmitted to the respective floating diffusions FD).
In regard to claim 5, note Morimoto discloses that the first accumulating unit includes a plurality of first floating diffusions that accumulates the electric charge generated by the plurality of the first photodiodes (paragraphs 0035, 0039, 0044-0046, 0059-0065, 0074-0080, figures 2-3: “P”, 111A, FD, and figure 7b: U1; the plurality of floating diffusions FD that correspond to the pixels within unit cell U1 are considered to correspond to the first accumulating unit, wherein the charges accumulated by the pixels within the unit cell U1 are accumulated in the respective floating diffusions FD), the second accumulating unit includes a plurality of second floating diffusions that accumulates the electric charge generated by the plurality of the second photodiodes(paragraphs 0035, 0039, 0044-0046, 0059-0065, 0074-0080, figures 2-3: “P”, 111A, FD, and figure 7b: U2; the plurality of floating diffusions FD that correspond to the pixels within unit cell U2 are considered to correspond to the second accumulating unit, wherein the charges accumulated by the pixels within the unit cell U2 are accumulated in the respective floating diffusions FD).  And Lauxtermann discloses that the connecting unit includes a plurality of switch units that connects the first floating diffusions and the second floating diffusions (column 3, lines 30-60, and figures 2-3: 6, 7; the transistors 6 connect between the floating diffusion 7 of adjacent pixels).
In regard to claim 6, note Morimoto discloses that the first filter region and the second filter region are adjacent to each other in a row direction of the image sensor, the first photodiodes are arranged in two adjacent rows, and the second photodiodes are arranged in the two adjacent rows (paragraphs 0064, 0077, and figure 10b: U1 & U2; when the regions U1 & U2 are formed over columns, they are considered to be adjacent in the row direction, i.e., X direction, and wherein the first photodiodes of the respective pixels within region U1 are arranged in adjacent rows, and the second photodiodes of the respective pixels within region U2 are arranged in adjacent rows).
In regard to claim 7, note Morimoto discloses that the first filter region and the second filter region are adjacent to each other in a column direction of the image sensor, the first photodiodes are arranged in two adjacent columns, and the second photodiodes are arranged in the two adjacent columns (paragraphs 0064, 0077, and figure 10b: U1 & U2; when the regions U1 & U2 are formed over rows, they are considered to be adjacent in the column direction, i.e., Y direction, and wherein the first photodiodes of the respective pixels within region U1 are arranged in adjacent columns, and the second photodiodes of the respective pixels within region U2 are arranged in adjacent columns).
In regard to claim 8, note Morimoto discloses that the first filter region and the second filter region are adjacent to each other in a row direction of the image sensor, the first photodiodes are arranged in two adjacent rows, the second photodiodes are arranged in the two adjacent rows, the first floating diffusions are arranged in the two adjacent rows, and the second floating diffusions are arranged in the two adjacent rows (paragraphs 0064, 0077, and figure 10b: U1 & U2; when the regions U1 & U2 are formed over columns, they are considered to be adjacent in the row direction, i.e., X direction, and wherein the first photodiodes and floating diffusions of the respective pixels within region U1 are arranged in adjacent rows, and the second photodiodes and floating diffusions of the respective pixels within region U2 are arranged in adjacent rows).
In regard to claim 9, note Morimoto discloses that the first filter region and the second filter region are adjacent to each other in a column direction of the image sensor, the first photodiodes are arranged in two adjacent columns, the second photodiodes are arranged in the two adjacent columns, the first floating diffusions are arranged in the two adjacent columns, and the second floating diffusions are arranged in the two adjacent columns (paragraphs 0064, 0077, and figure 10b: U1 & U2; when the regions U1 & U2 are formed over rows, they are considered to be adjacent in the column direction, i.e., Y direction, and wherein the first photodiodes and floating diffusions of the respective pixels within region U1 are arranged in adjacent columns, and the second photodiodes and floating diffusions of the respective pixels within region U2 are arranged in adjacent columns).
In regard to claim 10, note Morimoto discloses that the first filter region and the second filter region are adjacent to each other in a row direction of the image sensor, the first photodiodes are arranged in three adjacent rows, and the second photodiodes are arranged in the three adjacent rows (paragraphs 0064, 0077, and figure 10b: U1 & U2; when the regions U1 & U2 are formed over columns, they are considered to be adjacent in the row direction, i.e., X direction, and wherein the first photodiodes of the respective pixels within region U1 are arranged in adjacent rows, and the second photodiodes of the respective pixels within region U2 are arranged in adjacent rows).
In regard to claim 11, note Morimoto discloses that the first filter region and the second filter region are adjacent to each other in a column direction of the image sensor, the first photodiodes are arranged in three adjacent columns, and the second photodiodes are arranged in the three adjacent columns (paragraphs 0064, 0077, and figure 10b: U1 & U2; when the regions U1 & U2 are formed over rows, they are considered to be adjacent in the column direction, i.e., Y direction, and wherein the first photodiodes of the respective pixels within region U1 are arranged in adjacent columns, and the second photodiodes of the respective pixels within region U2 are arranged in adjacent columns).
In regard to claim 12, note Morimoto discloses that the first filter region and the second filter region are adjacent to each other in a row direction of the image sensor, the first photodiodes are arranged in three adjacent rows, the second photodiodes are arranged in the three adjacent rows, the first floating diffusions are arranged in the three adjacent rows, and the first floating diffusions are arranged in the three adjacent rows (paragraphs 0064, 0077, and figure 10b: U1 & U2; when the regions U1 & U2 are formed over columns, they are considered to be adjacent in the row direction, i.e., X direction, and wherein the first photodiodes and floating diffusions of the respective pixels within region U1 are arranged in adjacent rows, and the second photodiodes and floating diffusions of the respective pixels within region U2 are arranged in adjacent rows).
In regard to claim 13, note Morimoto discloses that the first filter region and the second filter region are adjacent to each other in a column direction of the image sensor, the first photodiodes are arranged in three adjacent columns, the second photodiodes are arranged in the three adjacent columns, the first floating diffusions are arranged in the three adjacent columns, and the first floating diffusions are arranged in the three adjacent columns (paragraphs 0064, 0077, and figure 10b: U1 & U2; when the regions U1 & U2 are formed over rows, they are considered to be adjacent in the column direction, i.e., Y direction, and wherein the first photodiodes and floating diffusions of the respective pixels within region U1 are arranged in adjacent columns, and the second photodiodes and floating diffusions of the respective pixels within region U2 are arranged in adjacent columns).
In regard to claim 16, note Morimoto discloses that the filter constitutes a plurality of filter layers (paragraphs 0062, 0067-0071, figure 6: 20, and figure 8: 20; the filter 20 comprises a plurality of stacked filter layers in order to adjust the transmission characteristics), and the first photoelectric conversion unit converts the light transmitted through each of the filter layers in the first filter region to the electric charge and the second photoelectric conversion unit converts the light transmitted through each of the filter layers in the second filter region to the electric charge (paragraphs 0035, 0044-0046, and figures 2-3: 12, “P”, 111A; the photodiodes 111A of each of the photoelectric conversion units receives the light filtered through the plural layers of the filter 20, and converts the received light to an electric charge).
In regard to claim 17, note Morimoto discloses an electronic camera (figure 17) comprising the image sensor according to claim 1, and circuitry that generates image data based on a signal provided by the image sensor (paragraphs 0040, 0119-0120, figure 2: 22 and figure 17: 32).
In regard to claim 18, note Morimoto discloses an electronic camera (figure 17) comprising the image sensor according to claim 4, and circuitry that generates image data based on a signal provided by the image sensor (paragraphs 0040, 0119-0120, figure 2: 22 and figure 17: 32).
In regard to claim 19, note Morimoto discloses an electronic camera (figure 17) comprising the image sensor according to claim 5, and circuitry that generates image data based on a signal provided by the image sensor (paragraphs 0040, 0119-0120, figure 2: 22 and figure 17: 32).

Claims 14-15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Morimoto (US Pub. 2014/0232912), in view of Lauxtermann et al. (US Patent 6,452,153), and further in view of Tian et al. (US Pub. 2011/0101205).
In regard to claim 14, note Lauxtermann discloses the use of connecting units that are used to bin pixel signals of adjacent pixels and increase sensitivity (column 3, lines 30-50).
Therefore, it can be seen that the primary reference of Morimoto in view of Lauxtermann fails to explicitly disclose that when wavelengths of light transmitted through the first filter region are equal to wavelengths of light transmitted through the second filter region, the connecting unit connects the first accumulating unit and the second accumulating unit.
In analogous art, Tian discloses an image sensor that performs pixel binning by connecting the charge storage between pixels of the same color (paragraphs 0030-0032).  Tian teaches that binning pixels of the same color is preferred in order to decrease noise and increase sensitivity, while preserving color resolution (paragraph 0047).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the primary reference such that when wavelengths of light transmitted through the first filter region are equal to wavelengths of light transmitted through the second filter region, the connecting unit connects the first accumulating unit and the second accumulating unit, in order to decrease noise and increase sensitivity, while preserving color resolution, as suggested by Tian.
In regard to claim 15, note Tian discloses that pixels that are different colors are not binned, i.e., the charge storage between pixels of different colors are not connected together in order to prevent pixels of different color from mixing (paragraph 0085).  As such, through the combination of Morimoto in view of Lauxtermann and Tian, when wavelengths of light transmitted through the first filter region are not equal to the same as wavelengths of light transmitted through the second filter region, the connecting unit is considered to disconnect the first accumulating unit and the second accumulating unit in order to prevent pixels of different colors from being binned.
In regard to claim 20, note Morimoto discloses an electronic camera (figure 17) comprising the image sensor according to claim 15, and circuitry that generates image data based on a signal provided by the image sensor (paragraphs 0040, 0119-0120, figure 2: 22 and figure 17: 32).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISS S YODER III whose telephone number is (571)272-7323. The examiner can normally be reached M-F 9:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on (571)272-7372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHRISS S YODER III/Examiner, Art Unit 2697